 


109 HR 6323 IH: Auto Loan Limit Adjustment Act
U.S. House of Representatives
2006-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6323 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2006 
Mr. Kanjorski (for himself and Mr. Royce) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Home Owners’ Loan Act to remove the limitation on investments by Federal savings associations in consumer auto loans. 
 
 
1.Short titleThis Act may be cited as the Auto Loan Limit Adjustment Act. 
2.Removal of limitation on investments in auto loans 
(a)In generalSection 5(c)(1) of the Home Owners' Loan Act (12 U.S.C. 1464(c)(1)) is amended by adding at the end the following new subparagraph: 
 
(V)Auto loansLoans and leases for motor vehicles acquired for personal, family, or household purposes.. 
(b)Technical and conforming amendment relating to qualified thrift investmentsSection 10(m)(4)(C)(ii) of the Home Owners' Loan Act (12 U.S.C. 1467a(m)(4)(C)(ii)) is amended by adding at the end the following new subclause: 
 
(VIII)Loans and leases for motor vehicles acquired for personal, family, or household purposes..  
 
